      Case 8-20-08042-ast             Doc 22-1        Filed 01/19/21         Entered 01/19/21 13:22:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                   :
In re:                                                             :   Chapter 11
                                                                   :
ORION HEALTHCORP, INC1.                                            :   Case No. 18-71748 (AST)
                                                                   :
                                              Debtors.             :   (Jointly Administered)
                                                                   :
HOWARD M. EHRENBERG IN HIS CAPACITY                                :
AS LIQUIDATING TRUSTEE OF ORION                                    :   Adv. Pro. No. 20-08042 (AST)
HEALTHCORP, INC., ET AL.,                                          :
                                                                   :
                                              Plaintiff,           :
                                                                   :
v.                                                                 :
                                                                   :
HOWARD M. SCHOOR,                                                  :
                                                                   :
                                              Defendants.          :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
                                                                   :


                     JOINT STATEMENT OF UNCONTROVERTED FACTS




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice Plus
Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand Medical Billing,
Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc. (1904);
Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC (unknown);
Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC (0856); MDRX
Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting Associates, LLC (7291);
Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC (7168). The corporate
headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North, Suite 303, Middletown,
NJ 07748.
     Case 8-20-08042-ast      Doc 22-1      Filed 01/19/21    Entered 01/19/21 13:22:20




                Statement of Fact                                  Evidentiary Support

1.     Howard Schoor (“Schoor”) was a neighbor        Stipulated fact.
       and a friend of Paul Parmar (“Parmar”)
       from 2001 to approximately 2006



2.     On June 8, 2009, Schoor loaned                 Stipulated fact.
       $600,000.00 to Parmar (the “Loan”) as
       memorialized in a promissory note.

3.     According to the Promissory Note, Parmar       Stipulated fact.
       owed principal and interest due on or before
       October 8, 2009, at which time the entire
       outstanding principle balance and all
       accrued interest were due and payable in
       full.
                                                      Stipulated fact.
4.     Schoor did not ask Parmar for details as to
       how he was going to use the Loan funds.
                                                      Stipulated fact.
5.     The wire instructions provided by Parmar
       were to credit the funds to a Merrill Lynch
       account and Funky Buddha Media, LLC.
                                                      Stipulated fact.
6.     On June 14, 2009, Parmar as the manager
       and majority member of Pegasus Blue Star
       Fund, LLC (“Pegasus”) which is the alleged
       manager and majority member of
       MDTABLET, LLC, pledged, certain
       membership units owned by Pegasus in MD
       TABLET, LLC in favor of Schoor.(the
       “Agreement”)
      Case 8-20-08042-ast       Doc 22-1      Filed 01/19/21    Entered 01/19/21 13:22:20




                  Statement of Fact                                  Evidentiary Support
                                                        Stipulated fact.
7.      On August 31, 2009, Schoor sent a letter to
        Parmar advising that October 8, 2009 was
        the outside date for repayment and “you
        clearly indicated your need was for a few
        weeks of payroll while you resolved an IRS
        lien placed on multiple accounts and freed
        up other assets. Your request and my reply
        was based on “our friendship” and not a
        business deal.”
                                                        Stipulated fact.
8.      On November 2, 2009, Schoor’s attorney
        sent a letter to Parmar c/o Pegasus Blue Star
        that the Loan was in default.
                                                        Stipulated fact.
9.      On August 16, 2010, Schoor sent an e-mail
        to Parmar stating, in part, “I would greatly
        appreciate payment on the balance of your
        personal loan. Again, I repeat that this loan
        was done on the basis of our “friendship”
        not as a business investment. I can certainly
        understand losses related to business
        endeavors where one invests dollars with
        anticipation of profits. We both know that
        this is not the instant case and you have an
        obligation to make good on your
        commitment which is long overdue.”
                                                        Stipulated fact.
10.     On April 7, 2011, Parmar advised Schoor
        that he placed a UCC lien in favor of
        Schoor in the amount of $160,000 on all his
        assets, companies, houses and cars.
                                                        Stipulated fact.
11.     On or about April 17, 2012, Parmar asked
        Schoor to release the lien against assets of
        Pegasus Blue Star Fund and MD Tablet.
                                                        Stipulated fact.
12.     Notwithstanding the release of the lien by
        Schoor, Parmar did not pay Schoor the
        remaining balance due by June 22, 2012.
      Case 8-20-08042-ast      Doc 22-1     Filed 01/19/21     Entered 01/19/21 13:22:20




                 Statement of Fact                                  Evidentiary Support
                                                      Stipulated fact.
13.     Schoor and Parmar were scheduled to meet
        for drinks at Parmar’s house on December
        21, 2016.
                                                      Stipulated fact.
14.     On January 4, 2017, Parmar issued an mail
        to Zaharis directing that the Loan be paid
        with monies from the Debtor.
        On January 5, 2017, $100,000 was              Stipulated fact.
15.     transferred to Defendant Howard Schoor
        out of one of the Debtor’s bank accounts.


        On January 6, 2017, $60,000 was               Stipulated fact.
16.     transferred to Defendant Howard Schoor
        out of one of the Debtor’s bank accounts.



                                                      Stipulated fact.
17.     Defendant admits receiving the $100,000
        and $60,000 payments.




                   Statement of Fact                             Evidentiary Support

18.    The Consulting Agreement dated August         Stipulated fact.
       1, 2016 between Constellation Healthcare
       Technologies, Inc., and Schoor as a
       consultant was never signed by Defendant
       nor did he authorize anyone to sign the
       agreement on his behalf.

19.    Defendant was never was a vendor of the       Stipulated fact.
       Debtor nor did he perform any duties as a
       consultant for the Debtor, Parmar, or any
       Parmar related business entity.
      Case 8-20-08042-ast     Doc 22-1     Filed 01/19/21   Entered 01/19/21 13:22:20




20.    On February 5, 2020, Schoor e-mailed       Stipulated fact.
       Parmar regarding the Trustee’s December
       9, 2019 demand letter and requested
       Parmar to “review and advise of your
       thoughts about my/our defense.”

21.    On February 5, 2020, Schoor asked          Stipulated fact.
       Parmar to provide any details as to what
       companies and what operations he used
       the Loan proceeds.

22.    Parmar did not respond to Defendant.       Stipulated fact.



Dated:    January 19, 2021                  PACHULSKI STANG ZIEHL & JONES LLP

                                            By:   /s/ Jeffrey P. Nolan
                                                  Ilan D. Scharf, Esq.
                                                  Jeffrey P. Nolan, Esq. (admitted pro hac vice)
                                                  PACHULSKI STANG ZIEHL & JONES
                                                  LLP
                                                  780 Third Avenue, 34th Floor
                                                  New York, New York 10017
                                                  Telephone:      (212) 561-7700
                                                  Facsimile:      (212) 561-7777

                                                  Counsel for the Plaintiff,
                                                  Howard M. Ehrenberg in his capacity as
                                                  Liquidating Trustee of Orion Healthcorp, Inc.,
                                                  et al.
